   4:20-cr-03030-RGK-CRZ Doc # 26 Filed: 04/30/20 Page 1 of 2 - Page ID # 63



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3034

      vs.
                                                             ORDER
BRENT WILKEN,

                  Defendant.



      Defendant has moved to continue the pretrial motion deadline, (Filing No.
15), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 15), is granted.

      2)    Pretrial motions and briefs shall be filed on or before June 1, 2020.

      3)    A trial date will not be set at this time. Instead, a telephonic status
            conference will be held before the undersigned magistrate judge at
            1:30 p.m. on June 9, 2020 to discuss case progression and a
            potential trial setting. Counsel for the parties shall be present at the
            conference and shall participate using the conferencing instructions
            assigned to this case.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and June 1, 2020 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
4:20-cr-03030-RGK-CRZ Doc # 26 Filed: 04/30/20 Page 2 of 2 - Page ID # 64



         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 30th day of April, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
